 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     ROBERTA W.,
 8
                               Plaintiff,                  CASE NO. C19-5464 BAT
 9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13          Plaintiff appeals the portion of the ALJ’s decision finding her “disability ended on

14   November 1, 2016.” Tr. 71. The ALJ found since November 1, 2016, lymphedema and history of

15   breast cancer were serious impairments; plaintiff has the residual functional capacity (RFC) to

16   perform medium work limited to occasional climbing of ladders, ropes or scaffold, pushing and

17   pulling bilaterally and reaching and handling with the non-dominant left upper extremity; and

18   plaintiff is not disabled because she can perform past relevant work as a cleaner, housekeeper.

19   Tr. 70-80.

20          Plaintiff contends the ALJ erred by (1) failing to fully credit her testimony and (2) failing

21   to fully develop the record. Dkt. 10. The Court finds the ALJ did not harmfully err and therefore

22   AFFIRMS the Commissioner’s final decision and DISMISSES the case.

23




     ORDER AFFIRMING THE COMMISSIONER - 1
 1                                             DISCUSSION

 2            The Court will reverse the ALJ’s decision if it is unsupported by substantial evidence or

 3   if the ALJ applied the wrong legal standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.

 4   2012). The Court may not reverse the ALJ’s decision where errors committed are harmless. Id. at

 5   1111. Where the evidence is susceptible to more than one rational interpretation, the Court must

 6   uphold the Commissioner’s interpretation. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 7   2002).

 8   A.       Plaintiff’s Testimony

 9            Plaintiff argues the ALJ erred in discounting her testimony that after her left mastectomy

10   surgery, she must wear a compression sleeve on her left arm due to lymphedema, and that her

11   doctors instructed her she must always keep her arm straight “to keep the wrinkles out of her

12   arm.” Dkt. 10 at 3. The ALJ noted plaintiff testified that besides the compression sleeve, “she has

13   no other treatment for lymphedema.” Tr. 77. The ALJ rejected plaintiff’s testimony as

14   inconsistent with the medical and other evidence of record. Tr. 78.

15            The ALJ found plaintiff in January 2017, was prescribed the compression sleeve due to

16   arm swelling after plaintiff had carried multiple grocery bags. Id. Thereafter, the swelling and

17   pain decreased. Id. Before carrying the grocery bags, plaintiff’s treating doctor reported her

18   “prior level of function was noted to be ‘normal ADLS without limitations.” Id. (citing Tr. 535).

19   Plaintiff’s doctors noted in follow-up examinations that with massage plaintiff’s pain had

20   resolved and plaintiff was doing well overall and had no specific complaints. Id. (citing Tr. 537).

21   The ALJ also found plaintiff’s doctor examined her and noted “Extremities normal. Mild LUE

22   lymphedema.” Id. (citing Tr. 539).

23




     ORDER AFFIRMING THE COMMISSIONER - 2
 1          The ALJ also found in February 2017, plaintiff told her doctors she felt “her swelling is

 2   about the same, not noticing it too much,” id., and that treatment notes indicated plaintiff “is

 3   doing well with some minor tightness in the upper chest area, but is otherwise doing well.” Id.

 4   (citing Tr. 544). The ALJ noted in March 2017, plaintiff told her doctor “her arm has been

 5   feeling good,” and her doctor discharged her rom physical therapy. Id. (citing Tr. 551). Later that

 6   month, plaintiff’s doctor’s noted plaintiff “feels quite well.” Tr. 554. Plaintiff’s last treatment

 7   note in June 2017 indicated plaintiff has “been feeling well,” and that her left arm lymphedema

 8   was “stable to improved.” Tr. 677-78.

 9          The ALJ rejected plaintiff’s testimony she must keep her left arm straight in the

10   compression sleeve because her doctors told her to do so. The ALJ found the medical record

11   shows “no doctor articulated any restriction on the use of the arm and the medical records do not

12   reflect any concern about bending the left arm.” Tr. 78. The ALJ found while plaintiff needs to

13   wear the sleeve to control swelling and may be correct “extended bending could start to cause

14   problems” a RFC that limits plaintiff’s “left non-dominant arm use to 1/3 or less of the workday”

15   accommodates limitations associated with her left arm. Id. The ALJ also noted the vocational

16   expert testified plaintiff could perform her past work by compensating “with greater use of the

17   dominant arm.” Tr. 79.

18          Plaintiff contends the ALJ rejected her testimony without giving clear and convincing

19   reasons. Dkt. 10 at 4. The record does not support the argument. Plaintiff acknowledges, there is

20   nothing in the medical record indicating her doctors ordered she keep her arm straight. Id. This

21   inconsistency is a valid basis for the ALJ to discount a claimant’s testimony. Thomas v.

22   Barnhart, 278 F.3d 947, 958–59 (9th Cir. 2002) (ALJ may discount a claimant’s testimony based

23   on inconsistencies in the testimony and medical evidence); see also SSR 16-3p, 2017 WL




     ORDER AFFIRMING THE COMMISSIONER - 3
 1   5180304, at *6 (“If an individual’s statements about the intensity, persistence, and limiting

 2   effects of symptoms are inconsistent with the objective medical evidence and the other evidence,

 3   we will determine that the individual’s symptoms are less likely to reduce his or her capacities to

 4   perform work-related activities.”).

 5          Plaintiff disagrees the medical evidence is inconsistent with her testimony arguing it is

 6   reasonable to assume, given her treatment, she must keep her arm straight while wearing the

 7   compression sleeve. Dkt. 10 at 5-6. The record does not support this line of reasoning. First,

 8   there is no dispute plaintiff needs to wear the compression sleeve and the ALJ so found. Second,

 9   there is no dispute there is nothing in the record indicating a doctor directed plaintiff keep her

10   arm straight while wearing the sleeve. Third, there is no question plaintiff’s medical record

11   showed she was doing well and the lymphedema of her right arm stabilized and improved over

12   time. And fifth, there is nothing in the medical record indicating plaintiff’s use of her left arm is

13   as limited as she claims. And sixth, this is not a case in which the ALJ found plaintiff has no left-

14   arm limitations. Rather the ALJ recognized plaintiff’s lymphedema imposed some limitations

15   and thus limited her to occasional (up to 1/3 of the day) use of the arm.

16          Plaintiff’s argument the Court assume her testimony comports with the medical evidence

17   thus does not stack up. Plaintiff asks the Court to rule in her favor based upon an “assumption,”

18   which the Court deems is not an appropriate basis to render judgment. She argues that the ALJ

19   unreasonably assumed that because the limitation was not contained in her treatment notes that

20   the limitation is something plaintiff’s doctors did not express. Dkt. 12 at 1. This argument is an

21   alternative interpretation of the evidence; as noted above even assuming the evidence is

22   susceptible to more than one reasonable interpretation, the Court must uphold the ALJ’s

23   determination. This is because the Court cannot say it was unreasonable for the ALJ to find the a




     ORDER AFFIRMING THE COMMISSIONER - 4
 1   lack of medical documentation cuts against plaintiff’s testimony. The Court accordingly affirms

 2   the ALJ’s rejection of plaintiff’s testimony.

 3   B.     Expansion of the Record

 4          Plaintiff argues “if the ALJ felt that the record was ambiguous” on whether her doctors

 5   directed she keep her arm straight while wearing the compression sleeve, the “ALJ had a duty to

 6   inquire.” Dkt. 10 at 6. The ALJ did not indicate the medical record was ambiguous and as noted

 7   above, the record regarding plaintiff’s course of treatment, her medical improvement regarding

 8   her arm, and the lack of any medical opinion indicating she suffers the limitation she claims is

 9   clear, not ambiguous. The record clearly lacks any indication from any doctor that plaintiff must

10   keep her arm straight at all times while wearing the compression sleeve. The argument thus fails.

11   Absent an indication from the ALJ the medical record was ambiguous and absent a record that is

12   inadequate to properly evaluate the evidence, the ALJ has no duty to “conduct an appropriate

13   inquiry.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).

14          Plaintiff also argues she believes her testimony is adequate and the ALJ’s determination

15   to reject her testimony creates an ambiguity in the record that compels the ALJ to further develop

16   the record. Plaintiff cites to no authority supporting this proposition and the Court finds the

17   position untenable in any event. If the ALJ’s rejections of a claimant’s testimony creates an

18   ambiguity, as plaintiff suggests, then the ALJ must in every case further develop the record

19   whenever the testimony of a claimant is discounted. However, the ALJ is entitled to discount a

20   claimant’s testimony and when the ALJ does so properly, the ALJ bears no additional

21   responsibility to further develop the record.

22          The Court accordingly rejects the argument and affirms the Commissioner’s final

23   decision finding plaintiff not disabled for the relevant time period set forth in this case.




     ORDER AFFIRMING THE COMMISSIONER - 5
 1                                        CONCLUSION

 2         For the reasons above, the Court AFFIRMS the Commissioner’s final decision and

 3   DISMISSES the case with prejudice.

 4         DATED this 24th day of October, 2019.

 5

 6                                                  A
                                                    BRIAN A. TSUCHIDA
 7                                                  Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER AFFIRMING THE COMMISSIONER - 6
